
	

114 HR 4032 IH: States’ Right of Refugee Refusal Act of 2015
U.S. House of Representatives
2015-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4032
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2015
			Mr. Poe of Texas (for himself, Mr. Sessions, Mr. Duncan of South Carolina, Mr. Blum, Mr. Loudermilk, Mr. Westerman, Mr. Smith of Texas, Mr. Farenthold, Mr. LaMalfa, Mr. Salmon, Mr. Babin, Mr. Weber of Texas, Mr. Collins of Georgia, Mr. Conaway, and Mr. Massie) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to provide for a limitation on the resettlement of
			 refugees.
	
	
 1.Short titleThis Act may be cited as the States’ Right of Refugee Refusal Act of 2015. 2.Limitation on resettlementSection 412 of the Immigration and Nationality Act (8 U.S.C. 1522) is amended by adding at the end the following:
			
 (g)Limitation on resettlementNotwithstanding any other provision of this section, the Director or the Federal agency administering subsection (b)(1) may not resettle any refugee or coordinate placement of any refugee in a State when that State government has communicated to the Director that the State government does not accede to the resettlement or placement of refugees in that State..
		
